Citation Nr: 9911169	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1942 
to November 1945.  

Service connection was denied for an acquired psychiatric 
disorder by an August 1988 rating decision, which became 
final when the appellant did not file an appeal within one 
year after receiving notification of the decision in 
September 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  An August 1988 rating decision denied service connection 
for an acquired psychiatric disorder, and that decision 
became final when the appellant did not timely file an appeal 
after receiving notification of the decision in September 
1988.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  

3.  There is no competent evidence of a nexus between the 
appellant's current psychiatric disorder and inservice 
disease or injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current heart disabilities and inservice disease 
or injury.  

5.  There is no competent evidence of a nexus between the 
appellant's current diabetes mellitus and inservice disease 
or injury.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the August 1988 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998).  

2. The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).

3.  The appellant has not submitted a well-grounded claim for 
service connection for a heart disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and a cardiovascular disease or diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

I.  An Acquired Psychiatric Disorder 

The appellant asserts that he first began experiencing 
problems with his nerves during his period of military 
service and that his current psychiatric problems are related 
to those nervous problems he experienced in service.  His 
initial claim for service connection for an acquired 
psychiatric disorder was denied by an August 1988 rating 
decision that became final when he did not file a timely 
appeal of the decision after receiving notification thereof 
in September 1988.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  If new and material evidence has not been submitted, 
the Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder was last finally denied by the August 1988 rating 
decision.  

The evidence of record at the time of the August 1988 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of an acquired 
psychiatric disorder.  Service connection was denied for an 
acquired psychiatric disorder by the August 1988 rating 
decision on the basis that the evidence did not show that the 
appellant had a psychiatric disorder.  

The evidence submitted since the August 1988 rating decision 
includes VA outpatient records dated from 1987 to 1996, which 
show treatment for psychiatric symptomatology that was 
variously diagnosed as anxiety neurosis and generalized 
anxiety disorder.  Because the appellant's initial claim for 
service connection for an acquired psychiatric disorder was 
denied in August 1988 on the basis that no psychiatric 
disorder was shown, the Board finds that this evidence 
submitted since then is significant and must be considered in 
order to fairly decide the merits of the appellant's current 
claim for service connection for an acquired psychiatric 
disorder.  The evidence is new because it demonstrates the 
presence of a psychiatric disorder, and it is material 
because it raises the question of whether such psychiatric 
disorder is related to the problems the appellant claims to 
have experienced with his nerves in service.  Accordingly, 
the Board reopens the claim for service connection for an 
acquired psychiatric disorder on the basis that the appellant 
has submitted new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108, 7105(c); 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for an acquired psychiatric disorder 
is reopened, it must be reviewed under the second element of 
Winters, which is whether the claim is well grounded.  
Reviewing the claims file, the Board finds that the 
appellant's contentions and evidence submissions have been 
focused on the merits of his claim for service connection for 
an acquired psychiatric disorder.  Therefore, we do not 
believe he will be prejudiced by our deciding the claim on 
the merits at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for an acquired psychiatric disorder.  The first 
element required to show a well-grounded claim is met because 
the VA medical records dated from 1987 to 1996 show that the 
appellant has a psychiatric disorder, diagnosed as anxiety 
neurosis and generalized anxiety disorder.  The second 
element required for a well-grounded claim is also met 
because the appellant has stated that he received treatment 
for his nerves during service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant fails to show the 
required nexus between his current psychiatric problems and 
any injury or disease in service.  There is no medical 
evidence establishing a link of the current psychiatric 
disorder to the appellant's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his psychiatric disorder, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of his psychiatric disorder to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim of entitlement to service connection 
for an acquired psychiatric disorder is plausible or 
otherwise well grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a December 
1996 statement of the case.  Unlike the situation in 
Robinette, the appellant has not put VA on notice of the 
existence of any specific evidence that, if submitted, could 
make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).  

II.  A Heart Disorder and Diabetes Mellitus

The appellant also argues that he has a heart disorder and 
diabetes mellitus which were initially manifested and treated 
during his period of military service.  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a heart disorder and diabetes mellitus.  The 
first element required to show a well-grounded claim is met 
because the VA medical records dated from 1987 to 1996 show 
that the appellant has heart disabilities, diagnosed as 
congestive heart failure, idiopathic dilated cardiomyopathy, 
and coronary artery disease, and has adult onset diabetes 
mellitus.  The second element required for a well-grounded 
claim is also met because the appellant has alleged treatment 
for an enlarged heart and diabetes mellitus during service.  

However, the third element for a well-grounded claim under 
Caluza is not met because the appellant fails to show the 
required nexus between his current heart disabilities and 
diabetes mellitus and any injury or disease in service.  
There is no medical evidence establishing a link of the 
current heart disabilities and diabetes mellitus to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his heart disabilities and diabetes 
mellitus, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his heart disabilities and diabetes mellitus to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims of entitlement to service connection 
for a heart disorder and diabetes mellitus are plausible or 
otherwise well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in the statement 
of the case issued in December 1996.  Unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make these 
claims well grounded.  


ORDER

The claims for service connection for an acquired psychiatric 
disorder, a heart disorder, and diabetes mellitus are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

